DETAILED ACTION
The present application and its arguments have been considered and currently claims 1-6 and 8-18 are rejected while claim 7 is objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The cross notes at the beginning of the specification improperly identifies the priority claim of the instant application. The cross notes should read as “This application is the National Stage of International Application No. PCT/BR2019/050120 filed April 2, 2019, which claims the benefit of Brazilian Patent Application No. BR 10 2018 0061918-7 , filed April 8, 2018.”

Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claim(s) 1-6 and 8-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Objections
Claim 4 is objected to because of the following informalities:  
	In line 1 of claim 4, “claim 1-further” should be “claim 1, further”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially vertical” in claims 3 and 16 is a relative term which renders the claim indefinite. The term “substantially vertical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the “second space”, “vertical portion”, and “horizontal portion” is unclear due to the term “substantially vertical”.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Freire et al. (U.S. PGPub No. 2007/0236011) in view of Caldwell et al. (U.S. Patent No. 4,331,338)
In regards to claim 1, Freire discloses: 
A telescopic joint for connecting two pipes in a separating vessel of a fluid catalytic cracking unit, the joint comprising: 
a first pipe (see annotated Fig. 2b below); and 
a second pipe (see annotated Fig. 2b); 
wherein: 
the first and second pipes are connected together at an end of each of the pipes by a sliding ring (see annotated Fig. 2b) comprising 
a vertical portion (see annotated Fig. 2b) extending substantially parallel to the first and second pipes, and 
a horizontal portion (see annotated Fig. 2b) extending substantially perpendicular to the first and second pipes, to form an L profile; 
the first pipe comprises a fitting seat (see annotated Fig. 2b) fixed at the end of the first pipe, and 
a flanged ring (see annotated Fig. 2b), 
wherein the flanged ring and the fitting seat surround at least partially the horizontal portion of the sliding ring (see annotated Fig. 2 where both the ring and seat surround the second portion); and 
the telescopic joint further comprises a first space (see annotated Fig. 2b) between the second portion of the sliding ring and the fitting seat, 
but does not explicitly disclose a plurality of horizontal gaskets, instead, discloses only a plurality of vertical gaskets.
However, Caldwell discloses: 
A similar device (see fig. 3) where both a vertical gasket (28’, fig. 3) and horizontal gasket (30’, fig. 3) form a seal that effectively prevents gas or liquid from passing through the telescopic joint (see col. 4, lines 2-6).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the telescopic joint of Freire with the provision of a duplicate plurality of vertical gaskets of Freire in the first space such that a plurality of vertical gaskets are positioned horizontally in the first space between the horizontal portion of the sliding ring and the fitting seat and distributed in a direction parallel to the second portion of the sliding ring to provide the benefit forming a seal that effectively prevents gas or liquid from passing through the telescopic joint, as taught by Caldwell (see col. 4, lines 2-6).
In addition, providing a duplicate gasket of the vertical portion of the sliding ring on the horizontal portion of the sliding ring would have been an obvious modification as it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced and, in this case, providing a duplicate gasket for the same purpose to “reduce to a minimum the passage of gases and steam through the space” (see paragraphs 0029-0032 of Friere) or similarly “prevents gas or liquid from passing through the telescopic joint” (see col. 4, lines 2-6 of Caldwell) in the horizontal direction would not have produced a new and unexpected result. See MPEP 2144.04(VI)(B).

In regards to claim 2, Freire further discloses:
The telescopic joint according to claim 1, wherein the vertical portion of the sliding ring extends around the second pipe (see annotated Fig. 2b above hereinafter, where the first portion extends around the second pipe).

	In regards to claim 3, Freire further discloses:
The telescopic joint according to claim 1, wherein a second space (considered as 3 in Fig. 2b) is substantially vertical and formed between the sliding ring and the second pipe, and 
a plurality of vertical gaskets (considered as 5 in Fig. 2b) is provided in the second space and distributed in a direction parallel to the vertical portion of the sliding ring (see Fig. 2b).

In regards to claim 4, Freire in view of Caldwell discloses: 
The telescopic joint according to claim 1, but does not explicitly disclose a compression element for exerting a force for urging the fitting seat towards the flanged ring.
However, Caldwell discloses: 
A similar device comprising a compression element (22, fig. 1) combined with spacers (20, fig. 1) which used for affixing the entire seal assembly to a structure such as a wall (see col. 3, lines 50-55),
wherein the compression element exerts a force for urging a fitting seat (16, fig. 1) towards a flanged ring (18, fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the fitting seat and flanged ring of Freire to comprise compression elements with spacers to affix the telescopic joint of Freire to a structure such as a wall because Caldwell discloses that it is known to use bolts with spacers to affix the fitting seats and flanged ring of a telescopic joints to a structure (see col. 3, lines 50-55).

	In regards to claim 5, Freire in view of Caldwell further disclose:
The telescopic joint according to claim 4, wherein the compression element comprises one or more screws (see fig. 1, where a bolt is used).

	In regards to claim 6, Freire in view of Caldwell further discloses: 
The telescopic joint according to claim 1, comprising: 
the stop (20, fig. 1) positioned between the fitting seat (16, fig. 1) and flanged ring (18, fig.1),
wherein the stop is configured to prevent crushing of the first plurality of horizontal gaskets or seizing of the telescopic joint in a radial direction (it is inherent that the stop would prevent crushing of the gaskets as shown in fig. 1; see col. 2, lines 64-68 where the stop functions to thermally insulate the duct from the carrier ring and the first O-ring so as to prevent thermal deterioration of the first O-ring).

	In regards to claim 8, Freire further discloses:
The telescopic joint according to claim 1 wherein the plurality of vertical gaskets comprises rings of metal braid wrapped around a material resistant to a temperature of up to 600°C (see paragraph 0029, where the gasket are resistant to temperatures of up to 600.degrees).

In regards to claim 9, Freire further discloses:
The telescopic joint according to claim 1 wherein the plurality of horizontal gaskets comprises rings of metal braid wrapped around a material resistant to a temperature of up to 600°C (see paragraph 0029, where the gasket are resistant to temperatures of up to 600.degrees; it is inherent that the horizontal gaskets would be resistant to 600 degrees because it is a duplication of the vertical gasket).

	In regards to claim 10, Freire further discloses:
The telescopic joint according to claim 3, wherein the plurality of vertical gaskets are arranged sequentially with a sufficient number of turns for filling an entire length of the second space (see paragraph 0029, lines 7-9).

	In regards to claim 11, Freire further discloses:
The telescopic joint according to claim 10, wherein the number of turns is six or more (see paragraph 0029, lines 7-9).

In regards to claim 12, Freire further discloses: 
The telescopic joint according to claim 3, 
wherein the plurality of horizontal gaskets are arranged sequentially with a sufficient number of turns for filling the horizontal space between the sealing seat and the sliding ring (see paragraph 0029 where the main function of the gasket is to seal a space by filling the entire space with a gasket comprising a spiral sufficient to fill the entire space; see paragraph 0030 to reduce to a minimum the passage of gases and steam).

In regards to claim 13, Freire discloses: 
The telescopic joint according to claim 12, 
but does not explicitly disclose: 
wherein the number of turns is two or more.
However, while Freire does not expressly disclose “the number of turns is two or more,” the “number of turns” may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the gaskets of Friere to have two or more turns because the number of turns may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05(II)(A).

	In regards to claim 14, Freire further discloses: 
The telescopic joint according to claim 1, wherein the sliding ring is at least partially constructed of a same material as the pipes (see paragraph 0033).

	In regards to claim 15, Freire further discloses:
The telescopic joint according to claim 1, wherein the first pipe and the second pipe are concentric (see annotated Fig. 2b).

	In regards to claim 16, Freire further discloses:
The telescopic joint according to claim 1, wherein the L-profile of the sliding ring is formed by the vertical portion of the sliding ring, which is substantially vertical when in use and the horizontal portion of the sliding ring, which is substantially horizontal when in use (see annotated Fig. 2b).

	In regards to claim 17, Freire further discloses:
The telescopic joint according to claim 1, wherein the first and second pipes are in a cyclone (see paragraph 0035).

	In regards to claim 18, Freire further discloses:
The telescopic joint according to claim 1, wherein the first pipe has a larger diameter than the second pipe (see annotated Fig. 2b).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Honkanen (U.S. Patent No. 2,535,288) discloses a similar device comprising a vertical and horizontal gasket. 
Parker (U.S. Patent No. 2,985,473) discloses a similar device comprising stops that project (see fig. 3).
Dunnigan (U.S. Patent No. 10,830,077) discloses a similar device to the present invention (see fig. 2C).
Geng et al (CN-105371044) discloses a similar device to the present invention (see fig. 3).
Broadhurst (EP-289991) discloses a similar device to the present invention (see fig. 9).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679